                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



MICHAEL C. GREENSPON,                        CIVIL NO. 19-00516 JAO-KJM
                    Plaintiff,               ORDER GRANTING PLAINTIFF’S
                                             MOTION TO REMAND
       vs.
DEUTSCHE BANK NATIONAL
TRUST COMPANY, et al.,
                    Defendants.



        ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
      Plaintiff Michael C. Greenspon (“Plaintiff”) brought claims against various

defendants in Hawai‘i state court. Defendants removed the action to federal court.

ECF Nos. 1, 6, 12, 13. Plaintiff now asks the Court to remand the action. ECF No.

24. The Court deems this matter appropriate for decision without oral argument.

See Fed. R. Civ. P. 78; Local Rule 7.1(c). For the reasons stated below, Plaintiff’s

motion to remand is GRANTED.

                                 I.   BACKGROUND

      On September 25, 2019, Plaintiff filed a First Amended Complaint (“FAC”)

in Hawai‘i state court against Defendants Deutsche Bank National Trust Company
(“Deutsche Bank”); Ocwen Loan Servicing, LLC (“Ocwen”); 1 James Blaine

Rogers III; J. Blaine Rogers III, ALC; Alan Jarren Ma; and Dentons US LLP. 2 See

ECF No. 24-3 On September 26, 2019 Defendants Deutsche Bank and Ocwen

(collectively, “Deutsche Bank Defendants”) removed the action to federal court

because one of Plaintiff’s claims allegedly raises a federal question. See ECF No.

1. 3

       The present dispute stems from a construction loan Plaintiff obtained in

2003 from IndyMac Bank, FSB that was secured by a mortgage on property on

Maui. See FAC ¶ 24. A few years later, in 2008, federal regulators seized

IndyMac and OneWest (“CIT”) acquired some of its assets while the FDIC placed


1
 Defendant Ocwen Loan Servicing, LLC merged with its successor-by-merger,
PHH Mortgage Corporation. See ECF No. 1 at 2 n.1.
2
  Defendants note that Plaintiff also appears to name the law firm Alston Hunt
Floyd & Ing (“AHFI”) and attorney Jenny J.N.A. Nakamoto as defendants. See
ECF No. 40 at 1 n.1. Hereinafter, “Dentons Defendants” will refer to: James
Blaine Rogers III; J. Blaine Rogers III, ALC; AHFI; Dentons US LLP; and Jenny
J.N.A. Nakamoto. These attorneys and the firms they are associated with represent
the financial institutions implicated in this dispute over Plaintiff’s property on
Maui. See FAC ¶¶ 11–15.
3
  Deutsche Bank Defendants’ first notice of removal and their first amended notice
of removal attached only Plaintiff’s initial state-court complaint, rather than the
FAC that Plaintiff filed in state court prior to Defendants’ removal. See ECF Nos.
1-1, 6-1. About two weeks later, Deutsche Bank Defendants filed a second
amended notice of removal attaching the FAC. See ECF No. 12-2. At that time,
Dentons Defendants filed a supplemental notice of removal. ECF No. 13.
Because the parties treat the FAC as the operative pleading for purposes of
Plaintiff’s motion to remand, the Court does so as well. See ECF Nos. 38, 40.
                                         2
other assets in receivership. See id. ¶¶ 30–32. Plaintiff alleges that CIT, acting as

Deutsche Bank’s servicer and agent, conducted an unlawful nonjudicial

foreclosure and public auction of the Maui property in 2010. See id. ¶ 33. A series

of lawsuits in Hawai‘i state court followed. See id. ¶¶ 34–41.

      In what Plaintiff calls the “Main Action,” he sued IndyMac and, in

September 2011, the FDIC agreed to disclaim any rights or interests in the Maui

property in exchange for dismissal of all claims against it and IndyMac. See id. ¶¶

42–45.

      In another action, and through a counterclaim in the Main Action, Deutsche

Bank sought to eject Plaintiff from the Maui property based on the 2010

nonjudicial foreclosure sale. See id. ¶¶ 34, 46. Plaintiff alleges that, in seeking

this relief, Deutsche Bank made certain misrepresentations about the nonjudicial

foreclosure—e.g., who owned the promissory note and who was the highest bidder

at auction—in order to obtain possession of the Maui property. See id. ¶¶ 47–49.

Although Deutsche Bank obtained summary judgment for possession of the

property in the Main Action in 2013, the Intermediate Court of Appeals (“ICA”)

vacated that judgment and remanded the case to the trial court in 2016.4 See id. ¶¶

35-37.


4
  Plaintiff alleges that, while the appeal in the Main Action was pending before the
ICA, Deutsche Bank brought a retaliatory action to collect rent and seek damages
for Plaintiff’s alleged trespassing on the Maui property. See id. ¶¶ 37–41.
                                           3
      On remand, Deutsche Bank amended its counterclaim in the Main Action in

May 2018 regarding its right to foreclose and/or enforce a lien on the Maui

property. See id. ¶¶ 50–51. In connection with this, Deutsche Bank (through its

agents and attorneys) recorded a Notice of Pendency of Action in the Bureau of

Conveyances in May 2018 representing that Deutsche Bank is the holder of the

note, although Plaintiff alleges Deutsche Bank had previously represented to the

contrary. See id. ¶¶ 48, 50–51. Deutsche Bank (through its agents and attorneys)

also later recorded an assignment and transfer of lien in the Hawai‘i Bureau of

Conveyances in July 2018 that purports to transfer the note and mortgage from

FDIC to Deutsche Bank, effective June 2006. See id. ¶¶ 52–54. But Plaintiff

alleges two problems with this recording: (1) the FDIC had no rights to transfer to

Deutsche Bank because of the FDIC’s disclaimer of rights or interest in the Maui

property in September 2011; and (2) the FDIC had nothing to transfer to Deutsche

Bank in 2006 because the FDIC receivership of IndyMac did not occur until 2008.

See id. ¶¶ 81–83.

      Plaintiff thus alleges these documents are a sham and Defendants’

promotion of them to obtain relief in state court constitutes fraud. See id. ¶¶ 84–

88. Plaintiff further alleges that recording these documents constitutes tampering

with a government record in violation of Hawai‘i Revised Statutes (“HRS”) § 710-

1017, unlawful recording of a nonconsensual lien in violation of HRS § 507D, and


                                          4
violations of the Hawai‘i Rules of Professional Conduct for the attorneys involved.

See id. ¶¶ 91–92, 100–06, 114.

      Under his first claim for fraud and intentional misrepresentation, Plaintiff

also alleges Deutsche Bank and Ocwen overstated any amount due on the loan

based on inflated force-placed hazard insurance charges and fees connected to the

prior unlawful nonjudicial foreclosure. See id. ¶¶ 64–71, 107–12. He also takes

issue with Ocwen’s failure to provide requested information regarding when

servicing transferred to Ocwen and the amount due. See id. ¶¶ 56–63.

      Plaintiff’s third cause of action—which Defendants contend justified

removal—alleges unfair and deceptive acts and practices in violation of HRS §

480-2. To support this claim, Plaintiff references the fraudulent conduct and

wrongful foreclosure discussed above, as well as Defendants’ conduct that he

alleges violates the federal Fair Debt Collection Practices Act (“FDCPA”) along

with other Hawai‘i laws, the Hawai‘i Rules of Professional Conduct, Hawai‘i

Court Records Rules regarding protection of personal information, and conduct

allegedly evidencing a pattern of malicious tactics in litigation and to collect a

debt. See id. ¶¶ 144–77.

      Count III also incorporates the remaining allegations of the FAC, which

allege claims for wrongful foreclosure (Count II), see id. ¶¶ 136–43, violations of

the Hawai‘i Collection Practices Act, HRS § 480D (Count IV), see id. ¶¶ 178-192;


                                           5
unfair and deceptive acts and practices in violation of HRS § 480 (Count V), see

id. ¶¶ 193–203; conversion, slander of title, and quantum meruit (Count VI), see id.

¶¶ 204–13, gross negligence (Count VII), ¶¶ 214–22; breach of fiduciary duty

(Count VIII), see id. ¶¶ 223–32; tortious interference (Count IX), see id. ¶¶ 233–

48; and intentional infliction of emotional distress (Count X), see id. ¶¶ 249–66. In

support of these claims, Plaintiff seeks damages and punitive damages and asks the

Court to quiet title, create a constructive trust, and grant injunctive relief. See id.

¶¶ 267–94.

      After Defendants removed, Plaintiff moved to remand the action to state

court on the basis that there is no federal question jurisdiction. See ECF No. 24.

Deutsche Bank Defendants opposed the motion, ECF No. 38, which Defendant

Alan Ma joined, ECF No. 41. Dentons Defendants filed their own opposition to

the motion. ECF No. 40.

                            II.    LEGAL STANDARD

      “A state court action may only be removed to federal court if that federal

court could have exercised original jurisdiction.” Sacks v. Dietrich, 663 F.3d 1065,

1068 (9th Cir. 2011) (citing 28 U.S.C. § 1441(a)). “Federal courts have original

jurisdiction over ‘all civil actions arising under the Constitution, laws, or treaties of

the United States.’” K2 Am. Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024,

1029 (9th Cir. 2011) (quoting 28 U.S.C. § 1331). “Removal based on federal-


                                            6
question jurisdiction is reviewed under the longstanding well-pleaded complaint

rule.” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018) (citation

omitted). Under this rule, “[f]or a case to arise under federal law, a plaintiff’s

well-pleaded complaint must establish either (1) that federal law creates the cause

of action or (2) that the plaintiff's asserted right to relief depends on the resolution

of a substantial question of federal law.” K2 Am. Corp., 653 F.3d at 1029 (citation

and internal quotation marks omitted).

      In this second type of federal question jurisdiction, jurisdiction is proper

only if “a state-law claim ‘necessarily raise[s] a stated federal issue, actually

disputed and substantial, which a federal forum may entertain without disturbing

any congressionally-approved balance of federal and state judicial

responsibilities.’” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d

1083, 1086 (9th Cir. 2009) (quoting Grable & Sons Metal Prods., Inc. v. Darue

Eng’g & Mfg., 545 U.S. 308, 314 (2005)). “Such a federal issue must be ‘a

substantial one, indicating a serious federal interest in claiming the advantages

thought to be inherent in a federal forum.’” Id. at 1086–87 (quoting Grable, 545

U.S. at 313). When a claim can be supported by alternative and independent state

and federal theories, federal question jurisdiction is lacking because federal law is

not a necessary element of the claim. See Rains v. Criterion Sys., Inc., 80 F.3d

339, 346 (9th Cir. 1996).


                                            7
      “The removal statute is strictly construed against removal jurisdiction.”

Provincial Gov’t of Marinduque, 582 F.3d at 1087 (citations omitted). “The

defendant bears the burden of establishing that removal is proper.” Id. (citations

omitted). “Where doubt regarding the right to removal exists, a case should be

remanded to state court.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d

1089, 1090 (9th Cir. 2003).

                                III.   DISCUSSION

A.    Plaintiff Has Not Asserted a Federal Cause of Action
      Defendants fail to demonstrate that Plaintiff asserted any federal cause of

action in his FAC. They point to Count III, but that states a claim for unfair and

deceptive acts or practices (“UDAP”) under HRS § 480-2. See FAC ¶¶ 144–77.

Section 480-2 prohibits unfair or deceptive acts or practices in trade or commerce.

See HRS § 480-2. A plaintiff can state a UDAP claim in myriad ways, none of

which require referring to or alleging a violation of federal law. 5 Count III is thus


5
  A practice is unfair when it (1) offends established public policy (including as
established by statute, common law, or otherwise); and (2) when the practice is
immoral, unethical, oppressive, unscrupulous; or (3) substantially injurious to
consumers. See Hungate v. Law Office of David B. Rosen, 139 Hawai‘i 394, 411,
391 P.3d 1, 18 (2017). Plaintiff need not allege that Defendants’ actions meet all
three factors to assert an unfair act or practice; instead, a practice may be unfair to
the extent it meets one of those criteria or because to a lesser extent it meets all
three. See id. A deceptive act or practice is (1) a representation, omission, or
practice that (2) is likely to mislead consumers acting reasonably under the
circumstances where (3) the representation, omission, or practice is material,

                                           8
one arising under state, not federal law.

      Defendants point to Plaintiff’s allegations under Count III that Defendants

violated certain federal laws like the FDCPA and the Real Estate Settlement

Procedures Act (“RESPA”). See, e.g., FAC ¶¶ 171–74. But the FAC explicitly

states that Plaintiff is not bringing a federal claim under the FDCPA or RESPA.

See FAC ¶¶ 21, 145. Instead, Count III alleges that Defendants’ conduct is unfair

because it offends public policy by violating certain statutes, including the

FDCPA, but also because it violates other Hawai‘i laws, breaches other statutory

and common law duties, and breaches the rules of professional conduct. See FAC

¶ 175. Count III also alleges Defendants’ conduct is deceptive based on certain

misrepresentations, including regarding the amount and character of the alleged

debt, certain fraudulent statements in publicly-filed documents, the practice of

force-placed insurance, and abusive tactics in litigation and to collect a debt. See

FAC ¶ 176. While Plaintiff does reference federal statutes as one of several bases

for alleging unfair or deceptive practices in support of his UDAP claim, he did not

file a federal claim under any of those statutes. See Rains, 80 F.3d at 343–44. For

this reason, the cases Dentons Defendants rely on are unconvincing here. See Lew

v. U.S. Bank Nat. Ass’n, No. C 11-04546 RS, 2011 WL 5368847, at *2 (N.D. Cal.



meaning it involves information that is likely to affect a consumer’s choice or
conduct regarding a product. See id.
                                            9
Nov. 7, 2011) (noting complaint contained only a single reference to a state statute

and there was no indication plaintiff’s claims sounded in state law); Holmes v.

Cornerstone Credit Servs., Inc., No. 3:10-cv-0002-RRB, 2010 WL 1874903, at *2-

3 (D. Alaska May 6, 2010) (observing plaintiff requested injunctive and

declaratory relief under the FDCPA). The Court therefore rejects Defendants’

argument that removal is proper because Plaintiff filed a federal claim. 6

B.    Count III Does Not Raise a Substantial Federal Question
      Defendants also fail to demonstrate that Plaintiff’s state-law UDAP claim

necessarily raises a substantial federal issue. As stated above: “[w]hen a claim can

be supported by alternative and independent theories—one of which is a state law

theory and one of which is a federal law theory—federal question jurisdiction does



6
  The Court is also unpersuaded by Deutsche Bank Defendants’ argument that the
Court should deny remand in light of Plaintiff’s litigation tactics. See ECF No. 38
at 6–8. The reference to Plaintiff’s case against AIG is—as Defendants themselves
concede—wholly irrelevant to the present motion. See id. at 8. And the only
authority that these Defendants cite in support of their “gamesmanship” argument
involves a scenario—unlike here—where a plaintiff amends his complaint after
removal to delete a federal claim. See id. at 6. Even in those cases, though, the
district court allowed the plaintiff to amend and then returned the case to state
court. See Diaz v. Sun-Maid Growers of Cal., 1:19-CV-00149-LJO-SKO, 2019
WL 3530399, at *5–6 (E.D. Cal. Aug. 2, 2019); AJY Int’l, Inc. v. Korea Yakult,
Ltd., No. 18-cv-04719-HSG, 2018 WL 5603653, at *3 (N.D. Cal. Oct. 29, 2018).
Accusing Plaintiff of gamesmanship thus ignores the “well established” rule that
the plaintiff is the master of his complaint who can assert only state-law claims if
he so chooses. See Redwood Theatres, Inc. v. Festival Enters., Inc., 908 F.2d 477,
479 (9th Cir. 1990).

                                         10
not attach because federal law is not a necessary element of the claim.” Nevada v.

Bank of Am. Corp., 672 F.3d 661, 675 (9th Cir. 2012) (quoting Rains, 80 F.3d at

346); see also Merrill Lynch, Pierce, Fenner & Smith Inc. v. Manning, 136 S. Ct.

1562, 1569–70 (2016) (noting that “arising under” jurisdiction is lacking if

plaintiff can get all the relief he seeks by proving the elements of his state claim

without needing to prove any violation of federal law, but that “arising under”

jurisdiction exists if plaintiff’s state claim “rises or falls on the plaintiff’s ability to

prove the violation of a federal duty” (citations omitted)).7 Here, Plaintiff’s UDAP

claim is supported by a federal theory—namely that Defendants engaged in unfair

practices by violating federal law—but is also supported by independent state

theories—including that Defendants violated other Hawai‘i laws, engaged in other

misrepresentations, and breached other duties like those under Hawai‘i rules of

court and professional conduct. See Nevada, 672 F.3d at 675 (holding plaintiff had

not necessarily raised a substantial federal issue through its claim under a state

deceptive practices act based on certain misrepresentations, some of which also

violated the FDCPA); Rains, 80 F.3d at 345–47 (holding federal law was not a

necessary element of plaintiff’s state claim for wrongful termination in violation of


7
  Contrary to Deutsche Bank Defendants’ argument, see ECF No. 38 at 5–6,
jurisdiction was lacking in Merrill Lynch. See 136 S. Ct. at 1567, 1575. This was
so even though the plaintiff’s complaint alleging only state-law claims referred to
federal regulations and couched its description of the defendant’s misconduct as
violating federal regulations, as well as state law. See id. at 1566–67.
                                             11
public policy where complaint referred to Title VII as one basis for demonstrating

public policy against employment discrimination, but also cited state constitution

and state law that prohibited such discrimination); see also FAC ¶¶ 91–92, 101–06,

173, 175–76, 178–92, 198. 8 Thus, federal law is not a necessary element of

Plaintiff’s UDAP claim.

      Further, even if Plaintiff’s UDAP claim necessarily raised a federal issue,

the Court would conclude the allegations regarding RESPA and FDCPA do not

raise a substantial federal issue and, further, that exercising federal jurisdiction

here would be inconsistent with congressional judgment about the sound division

of labor between state and federal courts. See Nevada, 672 F.3d at 675–76; see

also Peters v. Alaska Tr., LLC, 305 F. Supp. 3d 1019, 1026–28 (D. Alaska 2018).

To support its substantiality argument, Defendants cite only inapposite cases where

a plaintiff explicitly brought an FDCPA claim or sought affirmative injunctive

relief under the FDCPA. See Holmes, 2010 WL 1874903, at *2–3 (denying

remand because plaintiff requested injunctive relief under the FDCPA); Irving v.


8
  As Plaintiff points out in his reply, Defendants fail to address these allegations in
the FAC. See ECF No. 42. Their failure to address these allegations that purport
to premise a UDAP claim on provisions other than federal law and conduct other
than violations of federal law thus creates an ambiguity regarding whether removal
was proper. See Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
(“The ‘strong presumption against removal jurisdiction means that the defendant
always has the burden of establishing that removal is proper,’ and that the court
resolves all ambiguity in favor of remand to state court.” (quoting Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992))).
                                           12
Terminix Int’l, Inc., CIVIL ACTION FILE NO. 1:09-CV-01278-CC-AJB, 2009

WL 10711986, at *5 (N.D. Ga. June 2, 2009) (“Here, Plaintiff’s civil action clearly

raises federal claims, namely the FDCPA claims. As such, Grable & Sons is not

controlling.”); Borges v. Bank of Am., NA, Civil Action File No. 1:11-CV-3363-

JEC-AJB, 2012 WL 4328374, at *6 (N.D. Ga. May 1, 2012) (concluding plaintiff’s

FDCPA claim gave court federal question jurisdiction even if that federal claim

ultimately lacked merit). As discussed above, Plaintiff seeks remedies solely under

state law here.

      Further, contrary to Defendants’ arguments, exercising federal jurisdiction

over a state-law claim that references a federal consumer protection statute could

shift traditionally state cases into federal court and disturb the balance of judicial

responsibilities. See Nevada, 672 F.3d at 676 (“State courts frequently handle

state-law consumer protection suits that refer to or are predicated on standards set

forth in federal statutes. Exercising federal question jurisdiction over any state law

claim that references a federal consumer protection statute would ‘herald[ ] a

potentially enormous shift of traditionally state cases into federal courts.’” (quoting

Grable, 545 U.S. at 319)); see also Peters, 305 F. Supp. 3d at 1028 (relying on

Nevada and remanding state-law consumer protection claim premised only on an

FDCPA violation because resolving the claim in federal court would disrupt

federal-state balance). Nor is the Court persuaded by Defendants’ arguments that a


                                           13
federal forum is preferable here because any state-law issues are not novel:

Defendants fail to cite any case where a plaintiff has similarly brought a UDAP

claim against opposing counsel premised on, for example, violations of HRS §§

480D, 507D, and 710-1017, or based on allegations of fraud or violations of court

or professional conduct rules. See ECF No. 40 at 24–25.

      For these reasons, Defendants have not met their burden of demonstrating

removal was proper based on a substantial federal issue.

C.    The Artful Pleading Doctrine Is Inapplicable
      The Court also concludes remand is warranted despite Dentons Defendants’

reference to the artful pleading doctrine, which is “a corollary to the well-pleaded

complaint rule.” Hansen, 902 F.3d at 1057. “Under the artful pleading doctrine, a

plaintiff may not avoid federal jurisdiction by ‘omitting from the complaint federal

law essential to his claim, or by casting in state law terms a claim that can be made

only under federal law.’” Rains, 80 F.3d at 344 (quoting Olguin v. Inspiration

Consol. Copper Co., 740 F.2d 1468, 1472 (9th Cir. 1984)). This doctrine is

invoked only in exceptional circumstances, see Redwood Theatres, 908 F.2d at

479, and most commonly applies when a federal law completely preempts and

displaces a plaintiff’s state-law cause of action, see Hansen, 902 F.3d at 1057.

      Dentons Defendants argue that removal is proper under the artful pleading

doctrine but not on the basis of complete preemption. Instead, they cite to a


                                         14
handful of Hawai‘i Supreme Court decisions limiting the scope of UDAP claims

against opposing counsel in the context of foreclosure proceedings. See ECF No.

40 at 10–14. Dentons Defendants argue that, because Plaintiff’s UDAP claim

lacks merit in light of those decisions, the Court must recast his UDAP claim as a

federal claim. See id. The Court declines to do so for two reasons. First,

arguments regarding whether Plaintiff has stated a meritorious UDAP claim are

misplaced on a motion to remand. See Lippitt v. Raymond James Fin. Servs., Inc.,

340 F.3d 1033, 1043 (9th Cir. 2003), as amended (Sept. 5 and 22, 2003) (“While

we express no opinion on whether [plaintiff] has made sufficiently detailed

allegations of deception and fraud to survive in state court a demurrer or motion on

the pleadings, his allegations are sufficient (for the limited purposes of this appeal)

to sustain the elements of his § 17200 claim without resort to federal law.”

(citations omitted)). Indeed, courts have rejected similar attempts to justify

removal by questioning the merits of a state-law claim. See, e.g., Leo v. Alameda

Cty. Med. Ctr., No. C 06-03799 SI, 2006 WL 2669001, at *3 (N.D. Cal. Sept. 18,

2006) (granting motion to remand despite defendant’s argument that federal law

was necessary to plaintiffs’ state-law consumer protection claim because their

alternative state-law predicates for that claim lacked merit).

      Second, as discussed above, Defendants have not shown that the authority

they rely on would necessarily defeat Plaintiff’s UDAP claim here, which is


                                          15
alternatively premised on allegations of fraud, violations of certain professional

and court rules, tampering with a government record in violation of Hawai‘i

criminal law, see HRS § 710-1017, and violations of Hawaii’s collection practices

act, which is itself a UDAP violation, see HRS § 480D-4(a); FAC ¶ 188. See

Goran Pleho, LLC v. Lacy, 144 Hawai‘i 224, 248, 439 P.3d 176, 200 (2019). 9 At

the least, because Defendants failed to address Plaintiff’s specific allegations

incorporating other Hawai‘i statutes, rules, and common law claims, there remain

doubts regarding whether removal was proper, and such doubts must be resolved in

favor of remand.




9
  In Goran Pleho, the Hawai‘i Supreme Court reiterated that opposing counsel
could be held liable for a UDAP claim:

      [W]e did not hold that the practice of law was categorically exempt
      from HRS § 480-2 liability. . . . [W]e explicitly stated . . . that our
      solicitude would ‘not encompass, for example, allowing attorneys to
      conduct patently illegal activities on behalf of clients.’ And we
      reserved judgment as to whether a then-recent amendment to the
      Hawai‘i foreclosure statute, which made a duly authorized agent of a
      wrongfully foreclosing mortgagee liable under HRS § 480-2(a) in
      certain circumstances, could be applied to an attorney. This court thus
      indicated that HRS § 480-2(a) could indeed be applied to the practice
      of law, albeit under a higher standard than in other trades in some
      instances.

144 Hawai‘i at 248, 439 P.3d at 200 (quoting Hungate, 139 Hawai‘i at 413
& nn. 22–23, 391 P.3d at 20 & nn. 22–23 (2017)).
                                          16
                                    IV.     CONCLUSION

       For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand.

The Court has no jurisdiction to rule on any other pending motion.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, January 7, 2020.




Civil No. 19-00516 JAO-KJM, Greenspon v. Deutsche Bank National Trust Company, et al., ORDER GRANTING
PLAINTIFF’S MOTION TO REMAND



                                                 17
